Citation Nr: 1424360	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-06 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for panic disorder with agoraphobia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to December 1997. 

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  After it was certified to the Board, additional evidence was received.  The Veteran's representative waived initial RO review of this evidence in an April 2014 brief.


FINDING OF FACT

During the time since the Veteran's February 2010 claim for an increased rating, his panic disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as panic attacks more frequently than once a week.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no greater, for panic disorder with agoraphobia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9412 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in March 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's VA medical records and identified private treatment records have been obtained.  Also, the Veteran was provided VA examinations of his psychiatric disability in April and December 2010.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by examiners with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's psychiatric disability is rated under Diagnostic Code (DC) 9412, 38 C.F.R. § 4.130.  Under DC 9412, the following applies:

A 10 percent evaluation is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment, with reduced reliability and productivity, due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more frequently than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's primary contention, as reflected in April 2010, June 2010, and March 2011 statements, as well as in VA examinations and treatment records from February 2010 to June 2011, is that he continually has anxiety and panic attacks two to four times per week that affect his occupational and social functioning.

On April 2010 VA examination, the Veteran reported panic attacks with increased heartbeat, sweaty palms, and feeling that he wanted to get away from a situation two to four times per week, lasting 20 to 25 minutes.  He reported that his panic attacks required him to stop performing his job and temporarily leave his workplace.  He reported that sometimes he did not take breaks or lunch in order to catch up for time taken to calm himself down, and that socially he would cancel plans to go out or do something with his family.  He also reported mild depression once or twice per week and constant anxiety.  The examiner concluded that there was reduced reliability and productivity due to his mental disorder.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's panic disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms panic attacks more frequently than once a week.

The Board notes a somewhat conflicting assessment of the Veteran's level of functioning from a December 2010 VA examiner, who concluded that the Veteran's mental health symptoms were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  That examiner noted that, on examination, the Veteran denied any major difficulties with being able to complete his duties and responsibilities at work and continued to be employed, with no significant period of time of unemployment.  The examiner further noted that the Veteran reported that he was able to "hide" his panic attacks from his girlfriend of six years, suggesting that he had some control over their presentation, and that it was likely that his current depression and panic attacks were negatively affecting his interpersonal functioning at a mild level.

However, given the Veteran's long history of panic attacks, his consistent history of reporting more than one panic attack per week since the time of his February 2010 claim for an increased rating, the assessment of the April 2010 VA examiner, and resolving doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent rating under DC 9412 have been met. 

The criteria for a rating of 70 percent or higher have not been met in this case.  
While the Veteran's job performance has reportedly been impacted by his panic attacks occurring several times per week, there has been no indication of occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, or total occupational and social impairment.  The opinions of the April and December 2010 VA examiners, as noted above, were that the Veteran's psychiatric disability has been productive of less severe impairment.  

Also, the Veteran's symptomatology has not been shown to be of the nature or severity as that listed in the criteria for a 70 or 100 percent rating.  While he has consistently reported panic attacks up to four times per week, as well as some depression, there has never been shown to be near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  Likewise, speech, thought processes and content, orientation, appearance, and hygiene have consistently been normal.  There has been no suicidal or homicidal ideation or obsessive or ritualistic behavior, and the Veteran has maintained effective relationships including, as noted on April 2010 VA examination, with his children, the mother of his children, his girlfriend, and a couple of friends.  While the Veteran has reported some irritability and anger, there has not been symptomatology as severe as impaired impulse control such as unprovoked irritability with periods of violence.  Also, while the Veteran has reported difficulty in the workplace due to stressful circumstances, such difficulty has been caused by his panic attacks occurring several times per week, which the Board finds to be contemplated in the criteria of occupational impairment resulting in reduced reliability and productivity due to panic attacks more frequently than once a week.

The Veteran reported auditory hallucinations on both April 2010 and December 2010 VA examinations.  He reported hearing voices all the time, on a daily basis, which were very clear and hard to ignore, and which told him to do vulgar things such as hurt people, and scared him into panic mode.  He reported telling them to stop, turning up the television or radio to drown them out, and that they went away and came back.  He further reported that, because his job required him to talk to people on the phone, the voices interfered, but that he was able to continue with phone calls.  He stated that on occasion he had listened to the voices and done some things the voices told him to do.  

However, the only competent and probative opinion directly addressing the question of whether any such asserted auditory hallucinations are related to the Veteran's service-connected panic disorder, is that of the December 2010 VA examiner.  That examiner concluded that such reported auditory hallucinations are not associated with the Veteran's panic disorder or a standalone psychotic disorder.  Also, the December 2010 VA examiner noted that the Veteran was able to function occupationally, as he reported "no major problems" with his employment, which would be inconsistent with an individual experiencing a psychotic disorder.  

Furthermore, the Veteran's reports of auditory hallucinations are inconsistent with VA mental health treatment records dated from February 2010 to June 2011.  These records, while reflecting reports of panic attacks, consistently reflect no reports whatsoever of hallucinations or hearing voices; rather, they consistently report no delusional or paranoid thoughts, or evidence of any auditory or visual hallucinations.  This is particularly inconsistent with, and contradictory to, the Veteran's reports on VA examination of auditory hallucinations, given the frequency and severity of the hallucinations he reported.  In light of these facts, the Board finds that his reports of hallucinations lack credibility.  Moreover, in light of the December 2010 VA examiner's opinion, the Board would, in any event, not find such hallucinations to be related to the Veteran's service-connected panic disorder.

The Veteran's Global Assessment of Functioning (GAF) scores have ranged from 50 to 60 during the time pertinent to the Veteran's February 2010 claim for increase, with GAF scores of 58 and 55 assigned on April 2010 and December 2010 VA examinations.  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 (incorporating by reference VA's adoption of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition, for rating purposes).

Such moderate symptoms as occasional panic attacks are contemplated in the criteria for a 50 percent rating under DC 9412, as is moderate difficulty in social or occupational functioning.  To the extent that the Veteran's GAF scores have indicated symptomatology as severe as suicidal ideation or severe obsessional rituals, or social or occupational impairment of having no friends or being unable to keep a job, such findings are outweighed by the overwhelming evidence, discussed above, that the Veteran's service-connected psychiatric symptomatology and functional impairment has not been of such severity.  In this regard, again, the Veteran's disability has been primarily manifested by panic attacks several times a week with anxiety, and he has been employed and had friends.  

Also, there are no unusual or exceptional factors in this case warranting referral to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  As explained above, symptomatology and occupational impairment due to the Veteran's service-connected panic disorder are reasonably contemplated by his assigned 50 percent rating, and higher schedular ratings are available for more severe symptomatology or occupational impairment.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

Also, the record does not reflect that the Veteran's disability has been productive of marked interference with employment or frequent hospitalizations.  Throughout the appeals period, the Veteran has reported being fully employed, and the most interference he reported was on April 2010 VA examination, which was calling in sick around 14 days in the past year due to panic attacks.  In this regard, there has been no assertion or evidence that the Veteran has been unemployable due to his service-connected panic disorder.  Therefore, entitlement to a total disability rating based on individual unemployability is not raised by the record and will not be further addressed in this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, a rating of 50 percent, but no greater, for panic disorder with agoraphobia is warranted, and there is no basis for staged rating pursuant to Hart.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable to that extent.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating of 50 percent, but no greater, for panic disorder with agoraphobia is granted subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


